Citation Nr: 0723465	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 4, 1999, for 
an award of total disability compensation based on individual 
unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1948 to April 
1952 and from July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in June 2001 and 
February 2003, when the claim was remanded both times for 
additional evidentiary development.  The issue on appeal was 
again before the Board in October 2005 when the claim was 
denied.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2006, the Court remanded that portion of the Board's 
October 2005 decision which denied an earlier effective date 
for the grant of a TDIU back to the Board for compliance with 
instructions included in a joint motion for remand.  


FINDINGS OF FACT

1.  A February 1998 report of VA examination is an informal 
claim of entitlement to TDIU.

2.  The veteran did not meet the schedular criteria for a 
grant of TDIU prior to August 4, 1999.

3.  The preponderance of the evidence of record indicates 
that the veteran was capable of sedentary employment prior to 
August 4, 1999.  

4.  The veteran's service-connected disabilities in existence 
prior to August 4, 1999, where not of such nature which would 
preclude application of the normal rating criteria.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 4, 
1999, for a TDIU rating have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.341, 
3.400, 4.16, 4.19 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of the issue on appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The veteran submitted his claim for TDIU in 1999, and the RO 
denied that claim in March 2000.  Following the Board's 
Remand of that claim in February 2003, the RO granted TDIU in 
a March 2003 rating decision, and the veteran promptly 
disagreed with the effective date assigned for that award.  
The claim addressed on appeal, the issue of the appropriate 
effective date following the original grant of TDIU, is a 
"downstream" issue flowing from the TDIU claim.  The Court 
has not clarified precisely how the provisions of the VCAA 
should be applied as to "downstream" issues.  See McCutcheon 
v. Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is at 
issue).

However, following the veteran's March 2003 disagreement with 
the assigned effective date for TDIU, the RO issued a SOC in 
April 2004 which included the full text of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA, as well as 
the complete text of 38 C.F.R. § 4.16, the regulation 
controlling determinations as to individual unemployability.  
The Board finds that this notification action complied with 
the VCAA as to the "downstream" issue now on appeal, to the 
extent necessary.  Although the RO did not notify the veteran 
of the provisions of 38 C.F.R. § 3.400, the regulation which 
controls assignment of effective dates, the RO discussed the 
facts applicable to analysis under that regulation.  The 
veteran was not prejudiced by the omission of that 
regulation, because the facts which may be considered in 
making a determination under 38 C.F.R. § 3.400 in this case 
are of record, and no further development of the facts would 
be relevant.

The Board further notes that the veteran was represented by 
an attorney.  The veteran's attorney provided argument which 
addressed the pertinent arguments under regulations 
potentially applicable to a claim for an earlier effective 
date, including under 38 C.F.R. § 3.400, arguing that the RO 
had failed to determine whether there were unadjudicated 
claims of record. The Board finds that, if the RO failed to 
notify the veteran of any potentially applicable regulation, 
the veteran has not been prejudiced because written argument 
provided by the veteran's attorney addressed regulations 
applicable to a claim for an earlier effective date, 
including the attorney's argument that the veteran has 
submitted an informal claim for TDIU prior to August 4, 1999.

Criteria

An award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.

38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400.

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates intent to apply for one or more benefits under the 
laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or the uniformed services will be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 


treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
consideration of the complete medical history.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Analysis

The pertinent evidence of record demonstrates that in January 
1998, the veteran submitted a statement which has been 
construed as a claim of an increased rating for the veteran's 
service-connected residuals of a left ankle fracture.  

A VA examination was conducted in February 1998.  At that 
time, the veteran reported that he had not been working as a 
machinist since 1988 secondary to both hip and ankle pain.  
The Board finds that, when liberally read in combination, the 
January 1998 statement for an increased rating combined with 
the February 1998 VA examination report fulfills all three 
requirements set out in Roberson, supra.  The Board finds 
that the February 1998 VA examination report fulfilled the 
final requirement for an informal claim for TDIU.  

The Board further finds that the veteran did not meet the 
schedular criteria set out under 38 C.F.R. § 4.16(a) until 
August 4, 1999.  A March 2003 rating decision granted the 
veteran's claim of entitlement to TDIU and also granted 
service connection for a right shoulder disability.  As a 
result of this decision, the combined evaluation of the 
veteran's disabilities was determined to be 60% effective 
August 4, 1999.  The grant of TDIU was based on a finding 
that the veteran's three compensable service-connected 
disabilities (30% for a left ankle disability effective 
August 4, 1999; 20% for a right shoulder disability effective 
July 31, 1996; and 20% for a left hip disability effective 
from August 4, 1999) affected a single bodily system 
(musculoskeletal), thereby meeting the criteria set out under 
38 C.F.R. § 4.16(a).  

In this case, the RO determined that August 4, 1999, the date 
on which the combined evaluations for disabilities of the 
musculoskeletal system were shown such as to warrant a 60 
percent evaluation, was the proper effective date for his 
award.  In sum, the evidence shows that the veteran did not 
meet the percentage requirement for a TDIU prior to August 4, 
1999.  There is no evidence that the veteran disputed the 
effective dates assigned for any of his service-connected 
disabilities.  He has only challenged the effective date of 
his grant of TDIU.  Because all of the evidence is to the 
effect that the veteran did not meet the percentage 
requirements for a TDIU prior to August 4, 1999, the Board is 
legally precluded from granting a TDIU on a schedular basis 
prior to that date.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board has also 
examined the veteran's claims folder to determine whether the 
claim should have been sent to the Director of the 
Compensation and Pension Service for consideration of 
assignment of an extra-schedular TDIU rating to be assigned 
prior to August 4, 1999.  

There is no persuasive evidence of record dated within one 
year of the February 1998 informal claim of entitlement to 
TDIU to August 4, 1999 which indicates that the veteran is 
unemployable due solely to his service-connected 
disabilities.  

At the time of the February 1998 VA examination, the veteran 
complained of chronic pain in the left ankle which increased 
with activity.  He also reported giving way of the ankle 
which occurred at least once per week.  The giving way was 
associated with stepping onto a non-flat surface causing the 
ankle to rotate.  The veteran reported severe pain, 
particularly in the evening after working.  He reported he 
had not been working since 1988 secondary to both hip and 
ankle pain.  Physical examination revealed that the veteran 
had great difficulty standing on his toes and heels secondary 
to pain in the ankle.  The main problem associated with the 
left ankle was problems with the veteran's gait which 
affected the left hip.  

A June 1998 VA clinical record indicates that the veteran was 
trying to stay busy with his garden and doing lawn work.  The 
diagnosis was anxiety disorder.  There was no indication that 
the veteran had any problems with his ankle.  

Other clinical records dated in 1997 and 1998 indicate that 
the veteran was ambulatory during that time period without 
reference to any problems with the veteran's ankles.  

There is evidence of record indicating that the veteran was 
in receipt of Social Security benefits prior to 1998.  
However, attempts to obtain the veteran's file from Social 
Security resulted in a reply from the Agency indicating that 
the veteran's file had been destroyed.  A March 2003 printout 
of Social Security data indicates that the date of disability 
onset was June 1989.  There was no indication upon what basis 
the grant of Social Security benefits was based.  

The Board finds that the only evidence of record during the 
pertinent time period which indicates that the veteran was 
unemployable solely due to his service-connected disabilities 
is the veteran's own allegations as set down in his 
correspondence and as recorded by the examiner who conducted 
the February 1998 VA examination.  The Board notes the 
examiner who conducted the February 1998 VA examination did 
not express an opinion as to the veteran's employability.  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
finds the veteran's allegations are outweighed by the 
competent evidence of record which indicates that the veteran 
could at least perform sedentary employment prior to August 
4, 1999.  

The Board finds the competent evidence of record indicates 
that the main disability associated with the veteran's left 
ankle was pain and problems ambulating on uneven surfaces.  
The record does not reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The 


veteran has not submitted any objective evidence indicating 
that he was unemployable due to his service-connected left 
ankle and right shoulder disability prior to August 4, 1999.  
Consideration of the left thigh disability was not 
appropriate prior to the effective date for the grant of 
service connection for the disability which was August 4, 
1999.  The clinical evidence and report of VA examination 
dated prior to August 4, 1999 indicate that the veteran was 
able to walk and even perform chores in his yard such as 
gardening.  Furthermore, the Board notes that, at that time 
of the February 1999 VA examination, when the veteran 
reported that he was unable to work, he indicated that this 
was due to both problems with his ankle and his hip.  Service 
connection for the hip (thigh) disability was not in effect 
prior to August 4, 1999.  The veteran's own statement 
indicates that his employment problem was due to a service-
connected and non-service-connected disability at the time of 
the February 1999 VA examination.  

The Board finds that there is no opinion of record from a 
qualified health care professional dated prior to August 4, 
1999 which indicates that the veteran was unemployable as a 
result of a service-connected disability.  There is competent 
evidence of record dated subsequent to August 4, 1999 which 
indicates that the veteran was actually employable when 
taking into account only his service-connected disabilities.  
In that regard, the Board notes that a VA examination was 
conducted in July 2002.  One of the reasons for the 
examination was to obtain an opinion as to the veteran's 
employability.  The examiner found that the major problem the 
veteran experienced as a result of his service-connected 
disabilities was chronic left ankle pain and a resultant 
limp.  The examiner specifically opined that the veteran 
would have a great deal of difficulty with any type of manual 
labor due to the pain but that dealing with sedentary 
employment as a result of service-connected disabilities 
should not be a problem.  While this evidence is dated 
outside the pertinent time frame, it is the only evidence of 
record which includes a medical opinion as to the veteran's 
employability due solely to service-connected disabilities.  
The Board finds that this examination indicates that, as of 
July 2002, the veteran was capable of performing sedentary 
activities.  There is no indication in the evidence of record 
dated prior to August 4, 1999 that the veteran would also not 
have been able to perform sedentary employment at that time.  

Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation, and the veteran 
has failed to establish, this fact prior to August 4, 1999.  
While he reportedly was not working between 1988 and 1999, he 
has not presented evidence other than his own allegations 
that he was unable to secure and follow a substantially 
gainful occupation at that time due to any service-connected 
disability.  The Board finds the objective evidence of record 
in the form of the clinical records and reports of VA 
examinations outweigh the veteran's allegations of 
unemployability due to his left ankle and right shoulder 
prior to August 4, 1999.  There is no indication in the 
record that he could not perform routine activities at that 
time.  Simply because the veteran was not working does not 
mean he was incapable of working prior to August 4, 1999.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. at 363.

The Board finds that the veteran was capable of performing 
the physical and mental acts required by sedentary employment 
up to July 2002 when taking into account only the service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
at 363.  

Based on the above analysis, the Board finds that there was 
no reason for the rating board to have submitted the claim to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration of the veteran's TDIU claim.  
38 C.F.R. § 4.16(b).  

Accordingly, the criteria for the assignment of an effective 
date prior to August 4, 1999, for the award of a total 
disability rating for compensation purposes based on 
individual unemployability are not met.  The preponderance of 
the evidence is against the veteran's claim and the claim 
must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date prior to August 4, 1999, for 
the grant of TDIU is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


